DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the radial thread" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The examiner believes claim 15 should depend from claim 8 instead and has been examined as such.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 10-12, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (EP2287063A2).
With respect to claim 1, Watanabe discloses two elements consisting of an outer tube (1) and an inner tube (3) which are movable in translation with respect to one another along a reference axis, and 
With respect to claims 2 and 11, wherein, in each section in line with the guide cavity, a perimeter of the wall delimiting the tube of the second of the two elements around the reference axis is closed and continuous in one piece (Fig 2).
With respect to claims 3 and 12, the wall along the perimeter of the wall delimiting the tube of the second of the two elements around the reference axis is configured so as to have a constant thickness and a constant development (Fig 2).
With respect to claim 4, wherein the second of the two elements has a perimeter taken in its cross-section around the reference axis, in line with the adjustment cavity, equal to the perimeter of its cylindrical casing (Fig 2).
With respect to claim 7, wherein it comprises an energy storage means, configured to exert, directly or indirectly, an elastic stress on the friction pad tending to keep the friction pad in abutment against the clamping surface (tensioner bushing 4a).
With respect to claims 10 and 17, wherein it comprises a plurality of adjustment systems, the friction pads of each of the adjustment systems being configured to penetrate at least partially into the same guide cavity so as to guide the translation of the first of the two elements (Fig 1).
The invention discussed above meets the limitations of claims 18 and 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe.
With respect to claim 20, Watanabe discloses the claimed invention as discussed above but does not disclose wherein the concave section of the continuous wall of the guide cavity is in the form of a “V”.  However, it would have been obvious to one having ordinary skill in the art before the invention was filed to try forming the concave section in a “V” shape, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.

Allowable Subject Matter
Claims 5, 6, 8, 9, 13, 14, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        3/28/2022